DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Amendment filed 08/25/2021 has been entered. Claims 1-3, 5-12, 14-18, and 20 are allowed. 

Claims 4, 13, and 19 are canceled. 


Allowable Subject Matter
Claims 1-3, 5-12, 14-18, and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims are drawn to an electrochemical voltage source comprising an anode containing lithium, a cathode containing manganese oxide, a housing having a cover, an electrolyte, said cathode being pressed from manganese oxide having a mixture of a first and second powdered fraction, an electrolyte reservoir in a form of a compressible storage body disposed between the anode and the cathode and having an electrically insulating material, and a further electrolyte reservoir being in a form of a further compressible storage body disposed between the cover and the cathode and resting against both said cover and said cathode, said cathode configured to experience an increase in volume when the electrochemical voltage source is discharged and said anode is configured to experience a decrease in volume during discharge, wherein, at any time during the discharge an absolute value of a volume increase of said cathode that has occurred up to that point is at least as great as an absolute value of a volume decrease of said anode that has occurred up to that point. 
The closest prior art is Iltchev (US6190800) and Drews NPL (“Lithium Manganese Dioxide medium rate batteries for medical applications” Abs. 1409 215th
Iltchev teaches an electrochemical cell comprising a cathode comprising magnesium oxide, an anode comprising lithium, and an electrolyte, an a porous separator holding electrolyte in the pores wherein the separator is electrically insulating. Drews teaches adjusting the density of a cathode by controlling the particle size distribution and compaction leads to better performance, which teaches the absolu 
The prior art does not teach a further compressible storage body disposed between the cover and the cathode and resting against both said cover and said cathode, and does not provide any reasonable motivation for adding this feature, especially in combination with the existing electrolyte reservoir as there is no reason to add another electrolyte reservoir between the cathode and the housing cover.
Therefore, the closest prior art fails to disclose, teach, suggest, or render obvious an electrochemical voltage source comprising an anode containing lithium, a cathode containing manganese oxide, a housing having a cover, an electrolyte, said cathode being pressed from manganese oxide having a mixture of a first and second powdered fraction, an electrolyte reservoir in a form of a compressible storage body disposed between the anode and the cathode and having an electrically insulating material, and a further electrolyte reservoir being in a form of a further compressible storage body disposed between the cover and the cathode and resting against both said cover and said cathode, said cathode configured to experience an increase in volume when the electrochemical voltage source is discharged and said anode is configured to experience a decrease in volume during discharge, wherein, at any time during the discharge an absolute value of a volume increase of said cathode that has occurred up to that point is at least as great as an absolute value of a volume decrease of said anode that has occurred up to that point, when taken with all of the other claim limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kirsten Tysl whose telephone number is (571)272-6979. The examiner can normally be reached Monday - Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on (571)272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KIRSTEN B TYSL/Examiner, Art Unit 1722    

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722